DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 201 289.7, filed on 01/26/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues that reference Kentley et al [US 2017/0120804 A1] and further in view of Huang [US 9,896,107 B1] does not teach or discloses “A method for displaying a target vehicle opening fore zone, which indicates an entry region or a loading zone, for a potential future vehicle user of an automated vehicle by a controller, the method comprising: identifying the potential future vehicle user located outside of the automated vehicle; and indicating to the potential future vehicle user the target vehicle opening fore zone by at least one actuator of the automated vehicle that is actuatable by the controller during a journey to the potential future vehicle user before a stopping position of the automated vehicle is reached and after the potential future vehicle user located outside of the automated vehicle is identified, wherein a future stopping position of the automated vehicle and a display of the target vehicle opening fore zone are adapted to an actual movement of the potential future vehicle user in a case in which the potential future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle.” (see page 7-10).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Buttolo et al [US 2018/0039917 A1] in view of Sobecki [US 10,589,716 B2] are newly recited.
Buttolo discloses a method for displaying a target vehicle (Fig. 3a, 320-330) opening fore zone (Fig. 3a, 330 and 312) which indicates an entry region (Fig. 3a, 330) or a loading zone (Fig. 3b, 354), for a potential future vehicle user of an vehicle (Fig. 3a, 310 & Paragraph [0060]) by a controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]), wherein a future stopping position of the automated vehicle (Fig. 3a, 310 & Paragraph [0060 & 0055]) and a display of the target vehicle opening fore zone (Fig. 3a-b, 330 and 354) are adapted to an actual movement of the potential future vehicle user (Fig. 3a-b, 310 and 340) in a case in which the potential future vehicle user (Fig. 3a-b, 310 and 340)is not moving in (Paragraph [0060]) a direction of the display of the target vehicle opening fore zone (Fig. 3a, 330) for the future stopping position of the automated vehicle (Paragraph [0055-60]).


    PNG
    media_image1.png
    612
    523
    media_image1.png
    Greyscale

the method comprising: identifying the potential future vehicle user (Fig. 3a-b, 310 and 340) located outside of the automated vehicle (Fig. 3a-b, 348 and 320); and indicating to the potential future vehicle user (Paragraph [0047]) the target vehicle opening fore zone (Fig. 3a-b, 312 & Paragraph [0050-60]) by the automated vehicle that is visual notification (Paragraph [0018 & 0055-56]) by the controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]) during a journey to the potential future vehicle user (Paragraph [0044]) before a stopping position (Paragraph [0060]) of the automated vehicle (Fig. 3a-b, 320 and 346 & Paragraph [00]) is reached and after the potential, future vehicle user (Fig. 3a-b, 310 and 340) located outside (Fig. 3a-b, 310 and 340) of the automated vehicle is identified (Paragraph [0023 & 0037 & 0041]).
Buttolo discloses a visual display 104 may be provided for each passenger seating location or area and may be used to display passenger identification (name) and route information for boarding passengers. Alternatively, or in combination, another visual indicator, such as vehicle lighting associated with a particular seating location may illuminate in a particular color (green for example) or with a particular pattern to identify a reserved or assigned seating location or area for a boarding passenger (see paragraph [0023]).
Buttolo does not specify visual display 104 to be on ground
Sobecki discloses in Fig. 2-7, plurality of visual Icons displays on the ground (Fig. 4-7 & Column 4, in lines 47-67 to Column 7, in lines 1-45 and Abstract).

    PNG
    media_image2.png
    772
    507
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo with visual display to be on ground for purpose of provides an illumination and sensing module or device for a vehicle, such as for an exterior mirror assembly, for providing illumination at the side or rear door of the vehicle, and for sensing the presence of a person or person's foot at an icon projected towards the ground by the vehicle determine which of the icons the user selects by determining the presence or proximity of the user's foot at or near the particular icons projected by the projection module as disclosed by Sokecki (Column 1, in lines 1-15-25 & Column 2, in lines 25-35).
Buttolo in view of Sobecki does not specify at least one actuator of the automated vehicle
Huang discloses at least one actuator of the automated vehicle (Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45).

    PNG
    media_image3.png
    566
    455
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki with at least one actuator of the automated vehicle for purpose of generates an alert in the subject vehicle based on the detected response as disclosed by Huang (Abstract).
 (2) Buttolo in view of Sobecki in view of Huang discloses a control apparatus for displaying a target vehicle (Fig. 3a, 320-330) opening fore zone (Fig. 3a-b, 354 and 330), which indicates an entry region (Fig. 3a, 330) or a loading zone (Fig. 3b, 354), for a potential, future vehicle user (Fig. 3a, 310 & Paragraph [0060]) of vehicle (Fig. 3a-b, 310 & Paragraph [0060]) comprising 
a vehicle opening fore zone display module (Fig. 1, 104 & Paragraph [0023]) for indicating the target vehicle opening fore zone (Fig. 3a-b, 354 and 330) for the potential, future vehicle user (Fig. 3a-b, 310 and 340 & Paragraph [0060]) during the journey (Paragraph [0023 & 0037 & 0041]) to the potential, future vehicle user (Fig. 3a-b, 310 and 340 & Paragraph [0060 & 0044]) before the automated vehicle (Fig. 3a-b, 310 & Paragraph [0040-60]) reaches a stopping position (Paragraph [0060]), and a controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]), 

    PNG
    media_image1.png
    612
    523
    media_image1.png
    Greyscale

Buttolo discloses a visual display 104 may be provided for each passenger seating location or area and may be used to display passenger identification (name) and route information for boarding passengers. Alternatively, or in combination, another visual indicator, such as vehicle lighting associated with a particular seating location may illuminate in a particular color (green for example) or with a particular pattern to identify a reserved or assigned seating location or area for a boarding passenger (see paragraph [0023])
Buttolo does not specify visual display 104 to be on ground
Sobecki discloses in Fig. 2-7, plurality of visual Icons displays on the ground (Fig. 4-7 & Column 4, in lines 47-67 to Column 7, in lines 1-45 and Abstract)

    PNG
    media_image2.png
    772
    507
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo with visual display to be on ground for purpose of provides an illumination and sensing module or device for a vehicle, such as for an exterior mirror assembly, for providing illumination at the side or rear door of the vehicle, and for sensing the presence of a person or person's foot at an icon projected towards the ground by the vehicle determine which of the icons the user selects by determining the presence or proximity of the user's foot at or near the particular icons projected by the projection module as disclosed by Sokecki (Column 1, in lines 1-15-25 & Column 2, in lines 25-35).
Buttolo in view of Sokecki does not specify the vehicle opening fore zone display module is actuatable
Huang discloses the vehicle opening fore zone display module is actuatable (Fig. 2, 23 and 27 & Column 2, in lines 30-45)

    PNG
    media_image3.png
    566
    455
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view Sokecki with at least one actuator of the automated vehicle for purpose of generates an alert in the subject vehicle based on the detected response as disclosed by Huang (Abstract).
Buttolo in view Sokecki in view of Huang does not specify an automated vehicle comprising at least one sensor for identifying the potential, future vehicle user of the automated vehicle outside of the automated vehicle, by means of which the signals of the sensor are evaluable and by means of which the vehicle opening fore zone display module
Hirai discloses an vehicle (Fig. 20a-b, 100) comprising at least one sensor (Paragraph [0025 & 0089-93]) for identifying the potential, future vehicle user (Fig. 4a, 418) of the automated vehicle outside of the vehicle (Fig. 20a-b, 100), by means of which the signals of the sensor (Paragraph [0025]) are evaluable and by means of which the vehicle opening fore zone display module (Fig. 1, 4 & Paragraph [0033] and 20a-b & Paragraph [0031 & 0103-0110])

    PNG
    media_image4.png
    207
    486
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view Sokecki in view of Huang with an automated vehicle comprising at least one sensor for identifying the potential, future vehicle user of the automated vehicle outside of the automated vehicle, by means of which the signals of the sensor are evaluable and by means of which the vehicle opening fore zone display module for purpose of generates an alert in the pedestrians based on the detected response as disclosed by Ross (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al [US 2018/0039917 A1] in view of Sobecki [US 10,589,716 B2] and further in view of Huang [US 9,896,107 B1].
In regards to claim 1. Buttolo discloses a method for displaying a target vehicle (Fig. 3a, 320-330) opening fore zone (Fig. 3a, 330 and 312) which indicates an entry region (Fig. 3a, 330) or a loading zone (Fig. 3b, 354), for a potential future vehicle user of an vehicle (Fig. 3a, 310 & Paragraph [0060]) by a controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]), wherein a future stopping position of the automated vehicle (Fig. 3a, 310 & Paragraph [0060 & 0055]) and a display of the target vehicle opening fore zone (Fig. 3a-b, 330 and 354) are adapted to an actual movement of the potential future vehicle user (Fig. 3a-b, 310 and 340) in a case in which the potential future vehicle user (Fig. 3a-b, 310 and 340)is not moving in (Paragraph [0060]) a direction of the display of the target vehicle opening fore zone (Fig. 3a, 330) for the future stopping position of the automated vehicle (Paragraph [0055-60]).


    PNG
    media_image1.png
    612
    523
    media_image1.png
    Greyscale

the method comprising: identifying the potential future vehicle user (Fig. 3a-b, 310 and 340) located outside of the automated vehicle (Fig. 3a-b, 348 and 320); and indicating to the potential future vehicle user (Paragraph [0047]) the target vehicle opening fore zone (Fig. 3a-b, 312 & Paragraph [0050-60]) by the automated vehicle that is visual notification (Paragraph [0018 & 0055-56]) by the controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]) during a journey to the potential future vehicle user (Paragraph [0044]) before a stopping position (Paragraph [0060]) of the automated vehicle (Fig. 3a-b, 320 and 346 & Paragraph [00]) is reached and after the potential, future vehicle user (Fig. 3a-b, 310 and 340) located outside (Fig. 3a-b, 310 and 340) of the automated vehicle is identified (Paragraph [0023 & 0037 & 0041]).
Buttolo discloses claim 3. the system of claim 2, wherein the visual indicator comprises a video display, the VCS further programmed to transmit a passenger name and associated destination to the video display…….a visual display 104 may be provided for each passenger seating location or area and may be used to display passenger identification (name) and route information for boarding passengers. Alternatively, or in combination, another visual indicator, such as vehicle lighting associated with a particular seating location may illuminate in a particular color (green for example) or with a particular pattern to identify a reserved or assigned seating location or area for a boarding passenger (see paragraph [0023] and claim 3).
Buttolo does not specify visual display 104 to be on ground
Sobecki discloses in Fig. 2-7, plurality of visual Icons displays on the ground (Fig. 4-7 & Column 4, in lines 47-67 to Column 7, in lines 1-45 and Abstract).

    PNG
    media_image2.png
    772
    507
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo with visual display to be on ground for purpose of provides an illumination and sensing module or device for a vehicle, such as for an exterior mirror assembly, for providing illumination at the side or rear door of the vehicle, and for sensing the presence of a person or person's foot at an icon projected towards the ground by the vehicle determine which of the icons the user selects by determining the presence or proximity of the user's foot at or near the particular icons projected by the projection module as disclosed by Sokecki (Column 1, in lines 1-15-25 & Column 2, in lines 25-35).
Buttolo in view of Sobecki does not specify at least one actuator of the automated vehicle
Huang discloses at least one actuator of the automated vehicle (Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45).

    PNG
    media_image3.png
    566
    455
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki with at least one actuator of the automated vehicle for purpose of generates an alert in the subject vehicle based on the detected response as disclosed by Huang (Abstract).
In regards to claim 3. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, wherein information items (Paragraph [0018-0019 & 0002]) from an electronic appliance (Fig. 1, 154 & Paragraph [0025]) of the potential, future vehicle user (Fig. 3a-b, 310 & 340) are received by the controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]) directly or indirectly via a server (Fig. 1, 166 and 158) and the potential, future vehicle user (Fig. 3a-b, 310 & 340) is identified based on the received information items (Paragraph [0023 & 0037 & 0041 & 0016]).
In regards to claim 4. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, wherein an information item (Paragraph [0023 & 0037 & 0041 & 0016]) is received by the controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018] and Fig. 2a-c, 200-a to 200-c & Paragraph [0035-49]) and the stopping position of the automated vehicle (Fig. 3a-b, 320 and 348) is determined based on the received information item (Paragraph [0023 & 0037 & 0041 & 0016]).
In regards to claim 6. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, wherein a display of the target vehicle (Fig. 3a, 330) opening fore zone (Fig. 3a-b, 312-346) comprises at least one element (Huang: Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45) that is determined depending on a property characteristic (Huang: Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45) of the automated motor vehicle (Buttolo: Fig. 3a-b, 348 and 320).

    PNG
    media_image3.png
    566
    455
    media_image3.png
    Greyscale

In regards to claim 7. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, wherein a display of the target vehicle (Fig. 3a, 330) opening fore zone (Fig. 3a-b, 312-346) comprises at least one element (Huang: Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45) that facilitates an assignment (Paragraph [0023]) of the display of the target vehicle (Fig. 3a, 330) opening fore zone (Fig. 3a-b, 312-346) to the potential future vehicle user (Fig. 3a-b, 310 and 340).
In regards to claim 8. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, wherein the target vehicle opening fore zone (Buttolo: Fig. 3a-b, 312-346) for the potential future vehicle user (Buttolo: Fig. 3a-b, 310 and 340) is a path from a current spatial position of the potential future vehicle user (Buttolo: Fig. 3a-b, 310 and 340) to a future stopping position of the automated vehicle (Buttolo: Paragraph [0040-60]).
In regards to claim 13. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 3, wherein an information item (Buttolo: Paragraph [0023 & 0037 & 0041 & 0016]) is received by the controller (Buttolo: Fig. 1, 106 and 102 & Paragraph [0020 & 0018] and Fig. 2a-c, 200-a to 200-c & Paragraph [0035-49]) and the stopping position of the automated vehicle (Buttolo: Paragraph [0060]) is determined based on the received information item (Buttolo: Paragraph [0023 & 0037 & 0041 & 0016]).
In regards to claim 15, Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 3, wherein a display of the target vehicle opening fore zone (Buttolo: Fig. 3a-b, 312-346) comprises at least one element (Huang: Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45) that is determined depending on a property characteristic (Huang: Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45) of the automated motor vehicle (Buttolo: Fig. 3a-b, 348 and 320).
In regards to claim 19. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 3, wherein a display of the target vehicle opening fore zone (Buttolo: Fig. 3a-b, 312-346) comprises at least one element (Huang: Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45) that facilitates an assignment (Buttolo: Paragraph [0023]) of the display of the target vehicle (Buttolo: Fig. 3a, 330) opening fore zone (Buttolo: Fig. 3a-b, 312-346) to the potential, future vehicle user (Buttolo: Fig. 3a-b, 310 and 340).
Claims 2, 11-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al [US 2018/0039917 A1] in view of Sobecki [US 10,589,716 B2] and further in view of Huang [US 9,896,107 B1] and further in view of Hirai et al [US 2017/0203685 A1]
In regards to claim 2. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1,	 
Buttolo in view of Sobecki in view of Huang does not specify wherein the potential, future vehicle user is identified by at least one sensor of the automated vehicle
Hirai discloses wherein the potential future vehicle user (Fig. 20a-b, 101) is identified by at least one sensor (Paragraph [0090]) of the vehicle (Fig. 20a-b, 100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki in view of Huang with wherein the potential, future vehicle user is identified by at least one sensor of the automated vehicle for purpose of provides an advantage of being able to emphasize the intention to give persons a warm welcome as disclosed by Hirai (Paragraph [0107]).
In regards to claim 11. Buttolo in view of Sobecki in view of Huang and further in view of Hirai discloses the method as claimed in claim 2,  wherein information items (Paragraph [0018-0019 & 0002]) from an electronic appliance (Fig. 1, 154 & Paragraph [0025]) of the potential, future vehicle user (Fig. 3a-b, 310 & 340)  are received by the controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]) directly or indirectly via a server (Fig. 1, 166 and 158) and the potential, future vehicle user (Fig. 3a-b, 310 & 340) is identified based on the received information items (Paragraph [0023 & 0037 & 0041 & 0016]).
In regards to claim 12. Buttolo in view of Sobecki in view of Huang and further in view of Hirai discloses the method as claimed in claim 2, wherein an information item (Paragraph [0018-0019 & 0002]) is received by the controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]) and the stopping position (Paragraph [0060]) of the automated vehicle (Fig. 3a, 320 and 348) is determined based on the received information item (Paragraph [0018-0019 & 0002]).
In regards to claim 14. Buttolo in view of Sobecki in view of Huang and further in view of Hirai discloses the method as claimed in claim 2, wherein a display of the target vehicle opening fore zone (Fig. 3a-b, 312 and 346) comprises at least one element (Huang: Fig. 2, 23 and 27 & Column 2, in lines 30-45) that is determined depending on a property characteristic (Huang: Fig. 2, 23 and 27 & Column 2, in lines 30-45)  of the automated motor vehicle (Fig. 3a-b, 320 and 348).
In regards to claim 18. Buttolo in view of Sobecki in view of Huang and further in view of Hirai discloses the method as claimed in claim 2, wherein a display of the target vehicle opening fore zone (Fig. 3a-b, 312 and 346) comprises at least one element (Huang: Fig. 2, 23 and 27 & Column 2, in lines 30-45) that facilitates an assignment (Buttolo: Paragraph [0023]) of the display of the target vehicle (Buttolo: Fig. 3a, 330) opening fore zone (Buttolo: Fig. 3a-b, 312-346) to the potential, future vehicle user.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al [US 2018/0039917 A1] in view of Sobecki [US 10,589,716 B2] and further in view of Huang [US 9,896,107 B1] as applied to claim 1 above, and further in view of Pinkus et al [US 2013/0253999 A1]
In regards to claim 9. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, 
Buttolo in view of Sobecki in view of Huang does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an interaction of the potential, future vehicle user with the automated vehicle.
Pinkus discloses wherein a display of the target vehicle opening fore zone (Fig. 2, 100 & Paragraph [0049]) comprises at least one element (Fig. 2, 100) that facilitates an interaction of the potential, future vehicle user (Fig. 2, 215 and 210) with the taxi vehicle (Fig. 2, 120).

    PNG
    media_image5.png
    418
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    327
    511
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki in view of Huang with wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an interaction of the potential, future vehicle user with the automated vehicle for purpose of maximize their revenue opportunity when dealing with a time, location and quantity sensitive asset, an opportunity arises to advertise, for a short period of time, the entertainment option at a discount as disclosed Pinkus (Paragraph [0038]).
In regards to claim 10. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 9, 
Buttolo in view of Sobecki in view of Huang does not specify wherein the display of the target vehicle opening fore zone comprises at least one first element that describes an offer for a journey with the automated vehicle; the display of the target vehicle opening fore zone comprises at least one second, interactive element, through which the potential, future vehicle user can accept the offer; and the automated vehicle modifies its movement plan depending on the offer in a case in which the offer is accepted by the potential, future vehicle user.
Pinkus discloses wherein the display of the target vehicle opening fore zone (Fig. 2, 100) comprises at least one first element (Fig. 2, 100 and 1101) that describes an offer (Fig. 11, 1100) for a journey (Fig. 12-13, 1200-1300) with the taxi vehicle (Fig. 2, 120); the display of the target vehicle opening fore zone (Fig. 2, 100) comprises at least one second, interactive element (Fig. 11, 1102-1104), through which the potential, future vehicle user (Fig. 2, 210 and 215) can accept the offer (Fig. 4, 410- 450 & Paragraph [0081] and Fig. 17, 1700); and the taxi vehicle (Fig. 2, 120) modifies its movement plan (Fig. 12-13, 1200-1300) depending on the offer (Fig. 13, 1301) in a case in which the offer (Paragraph [0096]) is accepted (Fig. 15, 1500-1600 & Fig. 30, 3000 & Paragraph [0163]) by the potential, future vehicle user (Fig. 2, 210 and 215).


    PNG
    media_image5.png
    418
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    327
    511
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki in view of Huang with wherein the display of the target vehicle opening fore zone comprises at least one first element that describes an offer for a journey with the automated vehicle; the display of the target vehicle opening fore zone comprises at least one second, interactive element, through which the potential, future vehicle user can accept the offer; and the automated vehicle modifies its movement plan depending on the offer in a case in which the offer is accepted by the potential, future vehicle user for purpose of maximize their revenue opportunity when dealing with a time, location and quantity sensitive asset, an opportunity arises to advertise, for a short period of time, the entertainment option at a discount as disclosed Pinkus (Paragraph [0038]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al [US 2018/0039917 A1], in view of Sobecki [US 10,589,716 B2], in view of Huang [US 9,896,107 B1] and further in view of Hirai et al [US 2017/0203685 A1].
In regards to claim 20. Buttolo in view of Sobecki in view of Huang discloses a control apparatus for displaying a target vehicle (Fig. 3a, 320-330) opening fore zone (Fig. 3a-b, 354 and 330), which indicates an entry region (Fig. 3a, 330) or a loading zone (Fig. 3b, 354), for a potential, future vehicle user (Fig. 3a, 310 & Paragraph [0060]) of vehicle (Fig. 3a-b, 310 & Paragraph [0060]) comprising 
a vehicle opening fore zone display module (Fig. 1, 104 & Paragraph [0023]) for indicating the target vehicle opening fore zone (Fig. 3a-b, 354 and 330) for the potential, future vehicle user (Fig. 3a-b, 310 and 340 & Paragraph [0060]) during the journey (Paragraph [0023 & 0037 & 0041]) to the potential, future vehicle user (Fig. 3a-b, 310 and 340 & Paragraph [0060 & 0044]) before the automated vehicle (Fig. 3a-b, 310 & Paragraph [0040-60]) reaches a stopping position (Paragraph [0060]), and a controller (Fig. 1, 106 and 102 & Paragraph [0020 & 0018]), 

    PNG
    media_image1.png
    612
    523
    media_image1.png
    Greyscale

Buttolo discloses a visual display 104 may be provided for each passenger seating location or area and may be used to display passenger identification (name) and route information for boarding passengers. Alternatively, or in combination, another visual indicator, such as vehicle lighting associated with a particular seating location may illuminate in a particular color (green for example) or with a particular pattern to identify a reserved or assigned seating location or area for a boarding passenger (see paragraph [0023])
Buttolo does not specify visual display 104 to be on ground
Sobecki discloses in Fig. 2-7, plurality of visual Icons displays on the ground (Fig. 4-7 & Column 4, in lines 47-67 to Column 7, in lines 1-45 and Abstract)

    PNG
    media_image2.png
    772
    507
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo with visual display to be on ground for purpose of provides an illumination and sensing module or device for a vehicle, such as for an exterior mirror assembly, for providing illumination at the side or rear door of the vehicle, and for sensing the presence of a person or person's foot at an icon projected towards the ground by the vehicle determine which of the icons the user selects by determining the presence or proximity of the user's foot at or near the particular icons projected by the projection module as disclosed by Sokecki (Column 1, in lines 1-15-25 & Column 2, in lines 25-35).

Buttolo in view of Sobecki does not specify the vehicle opening fore zone display module is actuatable
Huang discloses the vehicle opening fore zone display module is actuatable (Fig. 2, 23 and 27 & Column 2, in lines 30-45)

    PNG
    media_image3.png
    566
    455
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki with at least one actuator of the automated vehicle for purpose of generates an alert in the subject vehicle based on the detected response as disclosed by Huang (Abstract).
Buttolo in view of Sobecki in view of Huang does not specify an automated vehicle comprising at least one sensor for identifying the potential, future vehicle user of the automated vehicle outside of the automated vehicle, by means of which the signals of the sensor are evaluable and by means of which the vehicle opening fore zone display module
Hirai discloses an vehicle (Fig. 20a-b, 100) comprising at least one sensor (Paragraph [0025 & 0089-93]) for identifying the potential, future vehicle user (Fig. 4a, 418) of the automated vehicle outside of the vehicle (Fig. 20a-b, 100), by means of which the signals of the sensor (Paragraph [0025]) are evaluable and by means of which the vehicle opening fore zone display module (Fig. 1, 4 & Paragraph [0033] and 20a-b & Paragraph [0031 & 0103-0110])

    PNG
    media_image4.png
    207
    486
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki in view of Huang with an automated vehicle comprising at least one sensor for identifying the potential, future vehicle user of the automated vehicle outside of the automated vehicle, by means of which the signals of the sensor are evaluable and by means of which the vehicle opening fore zone display module for purpose of provides an advantage of being able to emphasize the intention to give persons a warm welcome as disclosed by Hirai (Paragraph [0107]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al [US 2018/0039917 A1] in view of Sobecki [US 10,589,716 B2] and further in view of Huang [US 9,896,107 B1] and further in view of Matthiesen et al [US 9,953,538 B1].
In regards to claim 21. Buttolo in view of Sobecki in view of Huang discloses the method as claimed in claim 1, further comprising: 
Buttolo in view of Sobecki in view of Huang does not specify identifying gestures performed by the potential future vehicle user; and determining whether the potential future vehicle user is beckoning the automated vehicle toward the potential future vehicle user based on the gestures.
Matthiesen discloses identifying gestures (Fig. 12c, 1226) performed by the potential future vehicle user (Fig. 1, 108); and determining (Fig. 12c, 1218) whether the potential future vehicle user (Fig. 1, 108) is beckoning the automated vehicle (Fig. 12c, 106 & Abstract) toward the potential future vehicle user (Fig. 1, 108) based on the gestures (Column 7, in lines 47-67 to Column 8, in lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Buttolo in view of Sobecki in view of Huang with identifying gestures performed by the potential future vehicle user; and determining whether the potential future vehicle user is beckoning the automated vehicle toward the potential future vehicle user based on the gestures for purpose of allows for vehicles that may be positioned more closely to the pedestrian, or more easily seen by the pedestrian, to provide messages to the pedestrian as disclosed by Matthiesen (Column 8, in lines 65-67 to Column 9, in lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844